Judgment of the Supreme Court, New York County (James Leif, J.), rendered on June 19, 1987, convicting defendant, upon his plea of guilty, of six counts of criminal possession of stolen property in the fourth degree and sentencing him, as a predicate felon, to six concurrent terms of from 2 to 4 years’ incarceration, is unanimously affirmed.
An examination of the minutes of the suppression hearing demonstrates sufficient evidence to support the trial court’s factual determination that there was probable cause to arrest defendant and that the removal of the credit cards from his person was incident to a lawful arrest. Moreover, there is no legal or statutory authority for the proposition apparently advanced by defendant that the People have an absolute renewed obligation to supply all Rosario material to each successive attorney on the same case even in the absence of any indication that defendant’s new counsel has made an effort to obtain such material from defendant’s prior lawyer. In that regard, the cases cited by defendant (People v Nieves, 67 NY2d 125; People v Malizia, 62 NY2d 755, cert denied 469 US 932) merely hold that evidentiary rulings made in one trial are generally not binding at a subsequent trial. Finally, defendant’s sentence was not excessive undér the circumstances herein. Concur — Sullivan, J. P., Asch, Milonas, Rosenberger and Smith, JJ.